DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-7, 11-19, 22-27, 32, are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 5,324,391).   
Claims 1-2, 11: Carney discloses a pulp that includes crosslinked cellulose fibers (col. 6, lines 14-23).  Carney does not specifically recite the claimed pulp properties of brightness and water retention value (WRV), however, in view that the invention is disclosed to be substantially structurally identical, the claimed properties or functions  would have been obvious to one skilled in the art at the time the invention was filed.   
Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.   
Claims 3, 32: the invention is disclosed per claim 1, above.  The pulp is southern pine kraft pulp (col. 14, lines 53-59). 
Claim 4: the invention is disclosed per claim 1, above.  The pulp is bleached  (col. 4, lines 55-64).
Claim 5: the invention is disclosed per claim 1, above.  It would have been obvious that to one skilled in the art the pulp is at least partially insoluble in cupriethylenediamine (cuen) in view that the phrase “partially insoluble” is not defined.  
Claim 6: the invention is disclosed per claim 1, above.  Carney is silent on the amount of lignin.  It would have been obvious to one skilled in the art that the amount of pulp lignin in the CMC be optimized in order to obtain desired product results.   
Claim 7: the invention is disclosed per claim 1, above.  Carney is silent on hemicellulose content.  It would have been obvious to one skilled in the art that the hemicellulose content be optimized in order to obtain desired product results. 
Claims 12-14, 16-17, 22-23: the invention is disclosed per claim 1, 3, above.  Carney does not recite the claimed properties of alkaline resistance as measured by R18 value, crystallinity index, density, freeness, viscosity, however, in view that the invention is disclosed to be substantially structurally identical, the claimed properties or functions would have been obvious to one skilled in the art at the time the invention was filed.   See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Claim 15: the invention is disclosed per claim 1, above.  No cellulose-II is disclosed. 
Claims 18-19: the invention is disclosed per claim 1, above.  The pulp brightness is not a feature property structurally differentiating over the prior art.  
Claims 24-27: the invention is disclosed per claim 1, 3, above.  Carney is silent on the pulp AOX content.  In view that the AOX is washed out following the crosslinking process it would have been obvious to one skilled in the art that the AOX content in the pulp be minimized to ppm level in order to obtain desired product results. 
3)       Claims 20-21, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carney et al. (US 5,324,391).   Carney discloses a sheet paper product made from wood pulp that includes crosslinked cellulose fibers (col. 6, lines 14-23).  The basis weight of the sheet paper product is   680 g/m2 (col. 14, lines 48-59).   Carney structurally discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.  
4)       Claims 28-31, are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. in view of Herriott et al. (US 2006/0142481). 
Claims 28, 31: the invention is disclosed per claim 1, above.  Carney discloses that the fibers are impregnated with a crosslinking substance but does not specify the crosslinking substance (Carney, col. 3, lines 31-35).   Herriott discloses a similar pulp structure wherein crosslinked cellulose fibers include crosslinks derived from a glycidyl ether crosslinker having two or more glycidyl groups (Herriott, [0059]-[0064]).  It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Carney and Herriott and provide the crosslinks of Herriott into the pulp of Carney with likely satisfactory results.
Claims 29-30: the invention is disclosed per claim 1, above.   The glycidyl ether crosslinker having a weight average molecular weight within the claimed range is disclosed (Herriott, [0029]).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5)       Claims 1-7, 11-19, 22-32, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27, of U.S. Patent No. 9,771,687.   Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the patent claims disclose pulp comprising: crosslinked cellulose fibers derived from wood, wherein the pulp has: a viscosity greater than or equal to 60 cP, a brightness greater than or equal to 75%, and a water retention value greater than or equal to 1.0 g/g.  The pulp is a Kraft pulp, bleached and partially insoluble in cuen.  It would have been obvious to one skilled in the art at the time the invention was filed that the pulp water retention value greater than or equal to 1.0 g/g includes the pulp water retention value greater than or equal to 1.1 g/g. 
 
Response to Amendment 
6)       The consideration for inherency has been withdrawn.
In regard to the independent claim 1, the cited prior art, Carney, does not specifically recite the claimed pulp properties of brightness and water retention value (WRV), however, in view that the invention is disclosed to be substantially structurally identical, the claimed properties or functions  would have been obvious to one skilled in the art at the time the invention was filed.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
In regard to claims 12-14, 16-17, 22-23, Carney does not recite the claimed properties of alkaline resistance as measured by R18 value, crystallinity index, density, freeness, viscosity, however, in view that the invention is disclosed to be substantially structurally identical, the claimed properties or functions would have been obvious to one skilled in the art at the time the invention was filed.   See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
    
Conclusion
7)       The prior art made of record and not relied upon considered pertinent to applicant's disclosure includes: Nagasuna (US 2003/0181115), WU (US 6,074,524), Lou (US 2017/0247833).  
8)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748